Citation Nr: 1115406	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA benefits as a helpless child.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1941 to October 1944.  He died in April 1971.  The appellant is his surviving son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 administrative action by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2009 substantive appeal, the appellant requested a hearing before a Veterans Law Judge (VLJ) in Washington, DC.  The appellant was notified that his hearing was scheduled for June 23, 2009.  However, he failed to report for his scheduled hearing.  

In a September 2009 statement, the appellant indicated that he had not received notice of his June 2009 hearing.  A second hearing was scheduled for April 19, 2010 at the Board's offices in Washington DC.  In a December 2009 statement, the appellant indicated that he was confined in a mental health facility and requested a videoconference hearing, which was scheduled for February 24, 2011.  

In February 2011, the appellant reported that he is still a patient at a mental health facility and unable to attend his scheduled hearing.  In response to his request for advice on how to proceed, the Board mailed the appellant a letter in March 2011 which informed him of how he could submit argument and testimony pursuant to 38 C.F.R. § 20.700 in the event that he would not be released within the near future.  This letter also informed the appellant that his case "will be held in abeyance for 30 days pending [his] response" and that, if he does not respond within that time, "his case will be scheduled for a hearing."  While the appellant has submitted several additional statements, he has not provided VA with notice of his anticipated release date or withdrawn his hearing request. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (d) (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  A remand of the present appeal is necessary to afford the appellant his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the RO.  Provide the appellant reasonable advance notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

(CONTINUED ON NEXT PAGE)
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


